Case: 13-20115   Document: 00513069425     Page: 1   Date Filed: 06/05/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit
                                 No. 13-20115                           FILED
                                                                     June 5, 2015

UNITED STATES OF AMERICA                                           Lyle W. Cayce
                                                                        Clerk
                                           Plaintiff–Appellee,
v.

MARK KUHRT; GILBERT T. LOPEZ, Jr., also known as Gilbert Lopez

                                           Defendants–Appellants.



                Appeals from the United States District Court
                     for the Southern District of Texas


Before PRADO, ELROD, and HAYNES, Circuit Judges.
JENNIFER WALKER ELROD, Circuit Judge:
       Appellants Mark Kuhrt and Gilbert Lopez challenge their convictions
and sentences on multiple counts of wire fraud and conspiracy. Appellants
argue insufficiency of the evidence and errors at trial involving the district
court’s jury instructions and exclusion of certain expert testimony. Appellants
also assert numerous procedural and substantive errors regarding their
sentences. We AFFIRM.
                                         I.
      Kuhrt and Lopez were both employees of Allen Stanford’s investment
companies for over a decade. During that time, Stanford ran a multi-billion
dollar Ponzi scheme and stole billions of dollars from his investors. See United
States v. Stanford, 4:09-cr-00342-1, [Dkt. No. 808] (S.D. Tex. Mar. 6, 2012). At
    Case: 13-20115     Document: 00513069425      Page: 2   Date Filed: 06/05/2015



                                  No. 13-20115
trial, the government alleged that Appellants actively helped Stanford hide his
fraud for over a decade. The government’s case consisted of documents and e-
mails spanning almost a decade and witness testimony from other Stanford
employees. The government’s key witness was James Davis, who orchestrated
much of the Ponzi scheme before he reached a plea deal with the government. 1
After a five-week trial, Appellants were each convicted of nine counts of wire
fraud and conspiracy to commit wire fraud.
      A brief overview of Stanford’s scheme and the institutional structure of
his companies is provided here. The facts and events prior to Appellants’
employment, and unrelated to Appellants’ respective roles in the Ponzi scheme,
are undisputed.
      Stanford established Guardian International Bank (GIB), on the island
of Montserrat, a British Overseas Territory in the Caribbean, in 1985. GIB
sold certificates of deposit (CDs) to customers outside the United States,
representing to customers that their money would be invested in liquid
financial products and that the bank would not use their money to make loans.
Stanford also owned a real estate company, Guardian Development
Corporation (GDC), and a service company in Houston, Texas, Stanford
Financial Group (SFG), which provided accounting, legal, and other services to
both GDC and GIB.
      Stanford soon hired James Davis, who became SFG’s controller and
eventually played a major role in Stanford’s illegal activities. Stanford also
enlisted the services of a Certified Public Accountant (CPA), Harry Failing,
and an Antigua-based auditor, C.A.S. Hewlett. At the beginning of Davis’s
employment, Davis tracked GIB’s liabilities and expenses, but he was not privy


      1  Within a month of the Bank’s collapse, Davis began cooperating with the
government’s investigation. He later pleaded guilty to three felony charges and was
sentenced to sixty months of imprisonment.
                                        2
    Case: 13-20115    Document: 00513069425    Page: 3    Date Filed: 06/05/2015



                                No. 13-20115
to investment information. In the early 1990s, GIB moved to Antigua and
Davis became the Chief Financial Officer of SFG and GIB. Jean Gilstrap was
hired as the new controller of SFG. Davis soon gained access to GIB’s financial
statements and learned that the reported investment returns were grossly
inflated and that the missing money was being funneled to Stanford’s
personally owned companies. After his discovery, Davis began working to
cover up the fraud.
      Beginning in 1992, Stanford, Davis, and Gilstrap worked together to
make false revenue entries in GIB’s books. Around this time, GIB became
Stanford International Bank (SIB). As SIB, the company continued to market
and sell CDs with the promise that these were safe investments. Marketing
materials claimed the CDs were “strong, safe and fiscally sound,” using a
“conservative” investment strategy, and investing to “minimize risk and
achieve liquidity.”
      Several years later, Stanford founded Stanford Group Company (SGC)
in Houston, Texas and Baton Rouge, Louisiana, which hired “financial
advisors” to sell SIB CDs to customers in the United States. Through SGC,
Stanford collected money from American investors.
      In 1997, Lopez, a Certified Public Accountant, was hired as an SFG
accounting manager, reporting to Gilstrap, and Kuhrt was hired as a fixed
assets manager, reporting to Lopez.       Kuhrt was not a Certified Public
Accountant, but had a Masters of Business Administration and accounting
experience. The following year, Lopez was promoted to controller. Davis
testified that he was comfortable promoting Lopez into that position because
“[Lopez] had demonstrated his loyalty to Ms. Gilstrap, [and] had been aware
of what was happening in the financial record keeping.”
      In 2000, Failing, Stanford’s accountant, reported that while the IRS was
looking at Stanford’s personal finances, the IRS had discovered that Stanford
                                      3
    Case: 13-20115     Document: 00513069425     Page: 4   Date Filed: 06/05/2015



                                  No. 13-20115
received money from SIB. Failing indicated that the IRS could view this money
as taxable income, which Stanford wanted to avoid. Failing proposed creating
fake promissory notes to make it appear that Stanford had received a loan from
SIB and would pay the money back. Failing explained this plan in an e-mail
that Lopez received. Lopez was also mentioned by name in this e-mail (“Gil
seemed to like this as well.”).
      Over the next several years, there were many material inaccuracies in
SIB’s annual reports. The reports inflated SIB’s investment numbers and did
not disclose that significant sums of money were being diverted to Stanford’s
other, personally held companies.      The information in these reports was
communicated to prospective customers through the financial advisors, who
were aggressively selling CDs. At trial, Davis testified that “[Lopez and Kuhrt]
were responsible for the content and accuracy of the annual report.” Davis also
testified that “Mr. Lopez was responsible for the content and accuracy of the
[2002 annual] report,” and that “[Mr. Kuhrt] was the senior most accountant
reporting to Mr. Lopez and had responsibility for [the 2002 annual report’s]
content and accuracy.” Lopez and Kuhrt testified that they had minimal
authority over the reports and were not responsible for the reports’ content and
accuracy. This was one of the key factual disputes at trial.
      At trial, the government introduced evidence showing that Appellants
were aware of the money that Stanford had taken from the company.
Specifically, in 2003, Lopez sent a spreadsheet, prepared by Kuhrt, which
tracked all of the outstanding “loans” to Stanford. In addition, Davis testified
that in 2004 he met with Lopez and Kuhrt and they had a lengthy discussion
regarding whether the amounts diverted to Stanford should be disclosed in the
annual report. Davis testified that all three men believed the amounts should
be disclosed, but that they nevertheless agreed not to disclose any of the money.
Appellants dispute that this meeting occurred, but assert that any discussion
                                       4
     Case: 13-20115       Document: 00513069425         Page: 5     Date Filed: 06/05/2015



                                       No. 13-20115
of “footnoting” the money diverted to Stanford ended in their objection to non-
disclosure, and Davis’s overruling of them.
       To keep the appearance that the diverted money was part of a loan,
Failing advised that Stanford should “service” the “loan.” Therefore, according
to Davis’s testimony, Appellants designed a “private equity flip,” which was a
sham transaction that would make it appear that Stanford had paid back a
significant amount of money to SIB. To execute this “flip,” Stanford used $132
million of SIB depositors’ money to purchase private equity assets from
Stanford Venture Capital Holdings (SVCH), another of his companies.
Stanford then “sold” these assets to SIB for $385 million, a sham value. On
paper, it appeared that Stanford had injected money into SIB to service his
loan interest and pay down some of the principal.                    Davis testified that
Appellants facilitated this transaction, despite knowing that it was a sham. 2
According to Kuhrt, “Davis and Stanford concocted [this] transaction” and
“[s]everal unwitting SFGC employees, including Lopez and Kuhrt, were
engaged to manage the portfolio transfer.”              This was another key factual
dispute at trial. By the end of 2005, Stanford had taken over $850 million out
of the bank. According to Davis, Appellants were aware of these amounts.
       The government also presented testimony from Rolando Roca, a budget
analyst at SFG in Houston, who worked under Kuhrt. Roca testified that after
Lopez and Kuhrt were promoted in 2006, Lopez had the responsibilities of a
chief accounting officer and Kuhrt had the responsibilities of a controller. Roca



       2  In particular, the $385 million was split into two amounts: a legitimate $75 million
and a sham $310 million payment meant to create the appearance—for the benefit of the
IRS—that Stanford was servicing the “loan.” Davis testified that Kuhrt self-reported his
accomplishments for the year to include arranging the $75 million infusion, but not the $310
million infusion. According to Davis, Kuhrt did not include the $310 million because it was
“illegal and undisclosed.” Kuhrt did not offer an explanation for this omission when cross-
examined about the matter.
                                              5
    Case: 13-20115    Document: 00513069425     Page: 6   Date Filed: 06/05/2015



                                 No. 13-20115
testified that this included authority over financial decisions and disclosures.
According to Roca’s testimony, he found Kuhrt’s and Lopez’s demeanors to be
odd on numerous occasions, and they reprimanded him for asking too many
questions.   Roca also testified that Kuhrt specifically told him that the
Antigua-based auditor, Hewlett, was “the closest thing we could get [to a
rubber stamp].”
      The government also presented the testimony of Fran Casey, an internal
auditor. Casey testified that he completed a draft audit report in May 2006,
which stated that the audit was only able to verify 8% of SIB’s assets and only
2% of the income statement accounts. Casey testified that when Lopez saw the
report, Lopez became extremely angry and stated that the report could not be
issued in its present form: stating that 92% of the assets were unverified.
Casey testified that he felt “intimidated” by Lopez’s demeanor. The report was
eventually issued without the statements regarding the 8% and the 2%
verification rates.
      The following year, SIB was required to prepare and file reports with
Antigua’s Financial Services Regulatory Commission (FSRC). These reports
included schedule “IB5s” detailing the bank’s investments. Davis testified that
he and Kuhrt were responsible for the content and accuracy of the schedule
IB5s. According to Davis, he would send the previous quarter’s IB5 to Kuhrt,
who would update it and submit it. Davis also testified that Kuhrt once caught
and corrected an error on an IB5, indicating that Kuhrt actually read and
reviewed the document. The IB5s that SIB filed did not contain any reference
to the money being diverted to Stanford.
      At this point, Stanford was diverting almost $1 million per day from his
companies for his personal use. Davis testified that Appellants were concerned
about the amount of money being diverted. According to Davis’s testimony,
Kuhrt also raised a concern that the equity-to-asset ratio at SIB was too low to
                                       6
    Case: 13-20115     Document: 00513069425     Page: 7   Date Filed: 06/05/2015



                                  No. 13-20115
satisfy Antiguan regulators.      Subsequently, Appellants participated in a
second “private equity flip.” According to Davis’s testimony, Lopez worked
with the legal team—which was unaware of the purpose of the flip—to execute
the private equity flip, and Davis and Kuhrt exchanged e-mails regarding the
purpose of the transaction and its similarities to the prior private equity flip.
The flip had two purposes: (1) it raised the Bank’s equity-to-asset ratio in order
to satisfy the Antiguan regulators; and (2) it showed a payment by Stanford
against what he owed the bank.
      During this time, the economy was in a recession and Davis testified that
he, Lopez, and Kuhrt were all concerned about investor confidence. Davis also
testified that both Lopez and Kuhrt knew there were financial problems at all
of Stanford’s companies, particularly SIB.
      According to Roca’s testimony, in October 2008, Kuhrt directed Roca to
make an accounting entry showing $200 million of revenue. Roca testified that
he asked Kuhrt for supporting documentation, but Kuhrt replied that Roca
should “[j]ust forward” the entry on, indicating that Roca should execute the
entry without the documentation.       Davis testified that this $200 million
contribution was never actually funded, meaning there was never any revenue
to support the entry. Roca also testified that by this point he had begun to
question several of the revenue entries, because he believed that the entries
mirrored comments made by Davis and Kuhrt about what the entries should
be, rather than actual returns.
      To quell investor fears, Stanford announced a $1 billion capital infusion.
Davis testified that when Lopez inquired as to where this money would come
from, Davis responded that “the emperor has no clothes,” indicating that
Stanford did not actually have the money to inject into the bank. According to
Davis, he told Lopez that they would make an accounting entry showing the


                                        7
    Case: 13-20115     Document: 00513069425     Page: 8   Date Filed: 06/05/2015



                                  No. 13-20115
investments despite the fact that they were illusory and Lopez knew that there
was no money to make the cash infusion.
      According to Davis, in order to fund this capital infusion—which
Stanford had already publicly announced as funded—he, Kuhrt, and Lopez
revalued a piece of Antiguan land that Stanford had purchased for $63.8
million, at $3.2 billion—more than fifty times the purchase price. The $3.2
billion was to be used: (1) to fund the $200 million entry that was represented
as already funded; (2) to fund an additional $541 million contribution; (3) to
offset $1.7 billion in “loans” to Stanford; and (4) to set aside $733 million in a
personal account for Stanford. In reality, Stanford had actually paid back “a
miniscule amount” of money.       Davis testified that both Kuhrt and Lopez
actively worked to prepare the structure of this hypothetical real estate
transaction.
      According to Roca, when he realized that Appellants planned to backdate
the transaction, he questioned Kuhrt about the financial condition of SIB.
Roca testified that in response, in the days leading up to SIB’s total collapse,
Kuhrt made several statements indicating that Kuhrt knew SIB’s true
financial condition. Kuhrt’s statements included: “Rolando, you’re a little pig-
headed. You don’t understand. It’s over.”; “They [the SEC] can’t prove
anything.”; and “we don’t want to make a liar out of Mr. Stanford.”
      In early 2009, the government raided Stanford’s offices in Houston,
Memphis, and Miami. Three days later, Roca met with the FBI and placed a
monitored call to Kuhrt in which Kuhrt denied knowledge of any wrongdoing.
Shortly after, Kuhrt, Lopez, Stanford, Davis, and others were charged in
connection with the scheme. Stanford was convicted and sentenced to 110
years of imprisonment.       Appellants were charged with wire fraud and
conspiracy to commit wire fraud, stemming from the cover-up. Appellants
were not charged for participation in the actual Ponzi scheme or with bribery.
                                        8
    Case: 13-20115    Document: 00513069425     Page: 9   Date Filed: 06/05/2015



                                 No. 13-20115
Appellants’ trial lasted five weeks, during which the government presented
evidence in the form of e-mails, spreadsheets, and testimony by Davis, Roca,
Casey, victims of the scheme, and others.
      Kuhrt and Lopez each were convicted on nine counts of wire fraud and
one count of conspiracy to commit wire fraud. They each were acquitted of one
count of wire fraud. The district court calculated each Appellant’s offense level
as level 43 and each Appellant’s criminal history as category I (no criminal
history). The Sentencing Guidelines provided for a term of life imprisonment.
The district court departed downward and sentenced each defendant to 240
months of imprisonment. This appeal followed.
                                         II.
      Appellants raise numerous challenges to their convictions and to the
procedural and substantive reasonableness of their sentences. They argue
that: (1) the district court improperly permitted the government to make a
race-based peremptory strike against a Hispanic juror; (2) the evidence is
insufficient to support their convictions; (3) the district court improperly gave
a deliberate ignorance instruction to the jury; (4) the district court improperly
excluded Appellants’ experts’ testimony; (5) the district court made multiple
errors in calculating Appellants’ sentences; and (6) the sentences are
substantively unreasonable. Each of these challenges is considered below.
                                        A.
      Kuhrt argues that the district court erred when it concluded that the
government’s use of a peremptory strike against a Hispanic juror was not race-
based. See Batson v. Kentucky, 476 U.S. 79 (1986). Under Batson, the district
court conducts a three-step analysis to determine if a peremptory strike is
impermissibly race-based: (1) the defendant must make a prima facie showing
that the peremptory challenge was racially motivated; (2) the government may
then give a race-neutral reason for exercising the challenge; and (3) the burden
                                       9
    Case: 13-20115    Document: 00513069425      Page: 10   Date Filed: 06/05/2015



                                  No. 13-20115
shifts back to the defendant to show purposeful discrimination. United States
v. Pratt, 728 F.3d 463, 474 (5th Cir. 2013), cert. denied, 134 S. Ct. 1328 (2014).
      We review the government’s race-neutral explanation de novo. United
States v. Williams, 264 F.3d 561, 571 (5th Cir. 2001). Whether there was
purposeful discrimination is a question of fact, which we review for clear error.
See Hernandez v. New York, 500 U.S. 352, 369 (1991) (plurality opinion). We
are mindful that this finding “‘largely turn[s] on an evaluation of the credibility
or demeanor of the attorney who exercise[d] the [peremptory] challenge.’”
United States v. Davis, 393 F.3d 540, 544 (5th Cir. 2004) (third alteration in
original) (quoting United States v. Bentley–Smith, 2 F.3d 1368, 1373 (5th Cir.
1993)).
      During voir dire, Lopez objected to the government’s exercise of a
peremptory challenge against juror number 38, a Hispanic female. Defense
counsel stated “[Juror No. 38] is Hispanic and the defendant is Hispanic.” This
is not a prima facie showing that the peremptory strike was racially motivated.
Even if this were a sufficient prima facie showing of discrimination, the
government here offered several race-neutral explanations for the strike. The
government explained that the juror was gregarious with the district court
during voir dire, that she was employed as a social worker, that she
volunteered with youth services, and that she had a perceived liberal bias. The
district court found the government’s race-neutral explanation credible and
specifically noted that the jury was racially diverse.
       “[U]ltimately the inquiry boils down to whether the Government should
be believed.” Williams, 264 F.3d at 572. “This is quintessentially a question
of fact which turns heavily on demeanor and other issues not discernible from
a cold record, such that deference to the trial court is highly warranted.” Id.
On this record, we conclude that the district court did not err in overruling the
Batson challenge.
                                        10
    Case: 13-20115     Document: 00513069425       Page: 11   Date Filed: 06/05/2015



                                    No. 13-20115
                                          B.
      Appellants both challenge the sufficiency of the evidence underlying
their convictions for wire fraud and conspiracy to commit wire fraud. On
appeal, we view the facts in the light most favorable to the verdict. United
States v. Moreno–Gonzalez, 662 F.3d 369, 372 (5th Cir. 2011). “Our review of
the sufficiency of the evidence is highly deferential to the verdict.” Id. (internal
quotation marks omitted). “[T]he relevant question is whether, after viewing
the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).
      Our review is “limited to whether the jury’s verdict was reasonable, not
whether we believe it to be correct.”          Moreno–Gonzalez, 662 F.3d at 372
(internal quotation marks omitted). We do not review the weight or credibility
of the evidence, including witness testimony. United States v. Hayes, 342 F.3d
385, 389 (5th Cir. 2003). We accept all credibility choices and reasonable
inferences made by the jury that tend to support the verdict.              Moreno–
Gonzalez, 662 F.3d at 372. “[A]ny conflict in the evidence must be resolved in
favor of the jury’s verdict.” Id.
      To prove wire fraud, the government must prove: (1) a scheme to defraud;
(2) the use of, or causing the use of, wire communications in furtherance of the
scheme; and (3) a specific intent to defraud. See 18 U.S.C. § 1343; United States
v. Simpson, 741 F.3d 539, 547–48 (5th Cir. 2014). To prove conspiracy to
commit wire fraud, the government must prove that: (1) two or more persons
made an agreement to commit wire fraud; (2) the defendant knew the unlawful
purpose of the agreement; and (3) the defendant joined in the agreement
willfully, i.e., with specific intent. See 18 U.S.C. § 1349; United States v. Grant,
683 F.3d 639, 643 (5th Cir. 2012).


                                        11
   Case: 13-20115       Document: 00513069425    Page: 12   Date Filed: 06/05/2015



                                  No. 13-20115
      Appellants argue that there is insufficient evidence to support the
specific intent element of the wire fraud convictions. Specifically, Kuhrt argues
that the government’s entire case is based upon a single footnote to the 2007
annual report (footnote 2.9) which stated that SIB “does not expose its
customers to the risks associated with commercial loans. [Its] only form of
lending is done on a cash-secured basis solely to existing customers.”
According to Kuhrt, the footnote only promises that commercial loans are
“cash-secured” and does not specifically state that SIB does not make personal
loans to non-cash-secured shareholders. Kuhrt further argues that the entire
basis of his conviction is the fact that SIB made shareholder loans that were
not on a “cash-secured basis,” in violation of the representations in the
footnote. In Kuhrt’s view, his reading of the footnote—that the ‘cash-secured
basis’ statement applied only to commercial loans—was reasonable, and
therefore that an alleged violation of the footnote’s promises cannot support a
conviction for fraud.
      In support, he cites United States v. Grossman, 117 F.3d 255 (5th Cir.
1997). In Grossman, the defendant had borrowed money pursuant to a loan
agreement that contained the following clause: “Borrower represents and
warrants lender that the loan will be used by borrower for its business and
commercial purposes and not for personal, family, household or agricultural
use.” Id. at 259. The borrower used the loan money for a business purpose
that was unrelated to the specific business entity that borrowed the money and
was convicted of submitting false and fraudulent documents. Id. We reversed,
holding that because the defendant’s reading of the clause—that it permitted
use of the funds by an unrelated business—was a reasonable interpretation of
the clause, there was insufficient evidence to support a finding of fraudulent
intent. Id. at 260.


                                       12
   Case: 13-20115     Document: 00513069425     Page: 13   Date Filed: 06/05/2015



                                 No. 13-20115
      Here, unlike in Grossman, Kuhrt does not offer a reasonable
interpretation of footnote 2.9. By its terms, the footnote’s second sentence
represents that the only form of lending is on a cash-secured basis. The first
sentence does not restrict this to the commercial-loan context. Rather, the
second sentence containing the “cash-secured” representation is a fully
independent representation that should be read separately from the first
sentence regarding commercial loans.        Each sentence is a different and
independent representation about the types of loans SIB makes.
      More importantly, even assuming arguendo that Kuhrt is correct that
his interpretation of the footnote is reasonable, his argument fails because the
footnote was just one piece of the extensive evidence offered to prove fraudulent
intent. Much of the evidence of fraudulent intent comes from Davis’s trial
testimony. Davis testified that Kuhrt and Lopez were responsible for the
annual reports, which were materially false for many years.          Davis also
testified that Kuhrt and Lopez were directly involved in planning and
executing fraudulent transactions, and that they oversaw fraudulent
accounting specifically designed to cover up Stanford’s theft. In addition, Roca
testified that Kuhrt knew the Antiguan auditor was not doing his job. The
government also introduced e-mails and other documents showing that Kuhrt
knew about Stanford’s theft and that Kuhrt took specific actions to conceal it,
including e-mails regarding the IB5s, documents tracking the amount of
money being diverted to Stanford, and e-mails regarding the need to satisfy
Antiguan regulators. Viewing this evidence in the light most favorable to the
verdict, a reasonable jury could have found specific intent to commit wire
fraud.
      As the scheme was collapsing, Kuhrt sent several message to Davis,
asking what was happening. Kuhrt contends that these text messages indicate
that Kuhrt did not know about Stanford’s companies’ financial problems or the
                                       13
    Case: 13-20115      Document: 00513069425        Page: 14     Date Filed: 06/05/2015



                                     No. 13-20115
fraud. Kuhrt argues that “[t]he text messages Kuhrt sent to Davis (and to
which Davis did not respond for days) serve to pull the evidence into equipoise
such that no rational juror could find the reasonable doubt standard satisfied.”
Kuhrt argues that “[w]hen the evidence is in equipoise, as a matter of law it
cannot serve as the basis of a finding of knowledge.” United States v. Reveles,
190 F.3d 678, 686 (5th Cir. 1999), abrogated by United States v. Vargas–
Ocampo, 747 F.3d 299, 301, n.2 (5th Cir. 2014) (en banc). Simply put, the
evidence is not in equipoise. There is ample evidence of Kuhrt’s guilt. Even
assuming it were in equipoise, Kuhrt would not be entitled to relief because
this circuit has excised the use of the equipoise doctrine. See Vargas–Ocampo,
747 F.3d at 301, n.2 (holding that this circuit does not apply the doctrine of
equipoise).
      Kuhrt next argues that the conspiracy charge must fail because the only
evidence supporting the charge is Davis’s testimony that he met with Kuhrt
and Lopez in 2004 and they all agreed to not disclose the loans made to
Stanford. 3 Even if it were true that Davis’s testimony was the sole evidence of
conspiracy, it would be sufficient to uphold the jury verdict. United States v.
Mendoza, 522 F.3d 482, 489 (5th Cir. 2008) (“Evidence consisting entirely of
testimony from accomplices or conspirators is sufficient.”) (citing United States
v. Turner, 319 F.3d 716, 721 (5th Cir. 2003). Moreover, there is sufficient
additional evidence of conspiracy, including Roca’s testimony, Casey’s
testimony, e-mail exchanges, and the exchange of spreadsheets and other
documents needed to execute the private equity flips.
      Kuhrt also argues that his conviction cannot stand on the circumstantial
evidence alone. In support, he cites United States v. Maltos, 985 F.2d 743, 747–


      3  Kuhrt’s main quarrel is with the fact that the jury apparently credited Davis’s
testimony. (Davis was so deceptive and biased that his opinions are insufficient to uphold
these convictions.).
                                           14
   Case: 13-20115    Document: 00513069425      Page: 15   Date Filed: 06/05/2015



                                 No. 13-20115
48 (5th Cir. 1992), in which we held that there was insufficient evidence of
conspiracy where the government only presented evidence of the defendant’s
association with the conspirators, but no evidence establishing his knowledge
of, or participation in, the conspiracy. Maltos is inapposite. Unlike in Maltos,
Davis specifically testified that Kuhrt and Lopez agreed that the loan amounts
to Stanford would not be disclosed.     The government presented sufficient
evidence of Kuhrt’s knowledge and participation in the conspiracy.
      Turning to Lopez’s insufficiency-of-the-evidence arguments, Lopez also
attacks the “specific intent” element. He argues that there is insufficient
evidence to support the wire fraud convictions because “there is no evidence
that Lopez had any idea there was fraud or that Lopez intended to defraud
anyone.” This argument simply ignores Davis’s testimony that Lopez knew
about the shareholder loans and agreed not to disclose them, the testimony
and e-mails indicating Lopez’s involvement in the sham transactions, and
Casey’s testimony about Lopez’s reaction to the 2006 draft audit report.
      Moreover, Lopez’s reliance upon United States v. Beckner, 134 F.3d 714
(5th Cir. 1998), is misplaced. In Beckner, the defendant, Beckner, was an
attorney convicted of aiding and abetting fraud based upon his client’s
fraudulent conduct. We reversed, holding that there was insufficient evidence
that the defendant was aware of his client’s fraud. Id. at 715. In Beckner, the
defendant learned that his client might be committing fraud because his client
did not have sufficient equity in a piece of property to cover the security
obligations against it. Id. at 720. Beckner, who was not his client’s primary
attorney, secured an appraisal that valued the property at $2.5 million. The
client’s primary attorney informed Beckner that there was only $300,000 of
outstanding debt on the property. Id. at 719. In fact, the debts on the property
exceeded the value. On these facts, we held that “[t]he government produced
no evidence demonstrating that Beckner should have disbelieved this data;
                                      15
   Case: 13-20115    Document: 00513069425      Page: 16   Date Filed: 06/05/2015



                                 No. 13-20115
accordingly, a jury could not reasonably infer Beckner’s criminal knowledge
from this evidence alone.” Id. (emphasis added).
      Here, the government produced evidence that Appellants were not only
aware of the fraud, but actually helped perpetrate the fraud. The government’s
evidence included testimony from Davis, Roca, and Casey, and e-mails showing
that Appellants helped create and execute the private equity flips. Viewing
the evidence in the light most favorable to the verdict, there was sufficient
evidence of fraudulent intent for a reasonable jury to convict.
      Lopez next argues that there is insufficient evidence of conspiracy
because Davis never testified that Lopez explicitly agreed to violate the law
and “the fact that Lopez handled documents that contained false information
becomes irrelevant when considering that Lopez did not know, and had no way
of knowing, of the documents’ falsity.” However, “[a]n agreement may be
inferred from concert of action, voluntary participation may be inferred from a
collection of circumstances, and knowledge may be inferred from surrounding
circumstances.” United States v. Stephens, 571 F.3d 401, 404 (5th Cir. 2009)
(internal quotation marks omitted). A reasonable jury could have found that
Appellants agreed to conceal Stanford’s theft and deceive investors based upon
several pieces of direct and circumstantial evidence. The fact that Appellants
never expressly agreed to do so is irrelevant because the jury could have viewed
the joint decisions to not disclose the shareholder loans and to execute the
sham transactions as an agreement to engage in fraud, regardless of whether
Appellants explicitly discussed the fact that their conduct was unlawful. See
Grant, 683 F.3d at 643 (“The agreement between conspirators may be silent
and need not be formal or spoken.”). As discussed above, there is sufficient
evidence to support the convictions.




                                       16
    Case: 13-20115       Document: 00513069425         Page: 17     Date Filed: 06/05/2015



                                      No. 13-20115
                                             C.
       Appellants argue that the district court erred when it included a
deliberate ignorance instruction and that the included instruction was
incorrect as a matter of law. 4 We review “preserved error in jury instructions
under an abuse of discretion standard.” United States v. Brooks, 681 F.3d 678,
697 (5th Cir. 2012) (internal quotation marks omitted). “In assessing whether
evidence sufficiently supports the instruction, we view the evidence and all
reasonable inferences that may be drawn from the evidence in the light most
favorable to the [g]overnment.” Id. at 701 (alteration in original) (internal
quotation marks omitted).
       “We have often cautioned against the use of the deliberate ignorance
instruction.” United Stated v. Mendoza–Medina, 346 F.3d 121, 132 (5th Cir.
2003) (holding deliberate ignorance instruction not warranted in an actual
knowledge case). We have also stated that “a deliberate ignorance instruction
‘should rarely be given.’” United States v. Faulkner, 17 F.3d 745, 766 (5th Cir.
1994) (quoting United States v. Ojebode, 957 F.2d 1218, 1229 (5th Cir. 1992));
see also United States v. Cartwright, 6 F.3d 294, 301 (5th Cir. 1993) (“Because
the deliberate ignorance instruction may confuse the jury, the instruction
should rarely be given.” (internal quotation marks omitted)). The proper role
of the deliberate ignorance instruction is not as a backup or supplement in a
case that hinges on a defendant’s actual knowledge.                   The instruction is



       4 Appellants also argue that the deliberate ignorance instruction used by the district
court does not comply with the standard set by the Supreme Court in Global-Tech Appliances,
Inc. v. SEB S.A., 131 S. Ct. 2060 (2011), because the instruction permits the jury to convict
upon finding a mens rea closer to recklessness than knowledge. The district court used the
Fifth Circuit Pattern Jury Instruction on deliberate ignorance. This issue is foreclosed
because we have held that the Fifth Circuit Pattern Instruction meets the Global-Tech
standard. United States v. Brooks, 681 F.3d 678, 702 (5th Cir. 2012) cert. denied, 133 S.Ct.
839 (2013) (“The Fifth Circuit Pattern Instruction [on deliberate ignorance] meets the
standard set forth by the Supreme Court in Global-Tech.”).
                                             17
   Case: 13-20115     Document: 00513069425     Page: 18   Date Filed: 06/05/2015



                                 No. 13-20115
appropriate only in the circumstances where a defendant “claims a lack of
guilty knowledge and the proof at trial supports an inference of deliberate
indifference.” Brooks, 681 F.3d at 701 (internal quotation marks omitted).
“The evidence at trial must raise two inferences: (1) the defendant was
subjectively aware of a high probability of the existence of the illegal conduct;
and (2) the defendant purposely contrived to avoid learning of the illegal
conduct.” Id. (internal quotation marks omitted). “‘[T]he district court should
not instruct the jury on deliberate ignorance when the evidence raises only the
inferences that the defendant[s] had actual knowledge or no knowledge at all
of the facts in question.’” Mendoza–Medina, 346 F.3d at 133–34 (quoting
United States v. Lara–Velasquez, 919 F.2d 946, 951 (5th Cir. 1990)).
Undoubtedly, the deliberate ignorance instruction is “inappropriate for an
offense which requires a specific purpose by the defendant.” United States v.
Chen, 913 F.2d 183, 190 (5th Cir. 1990).
        The government constructed its case on the premise that Appellants
were criminally liable based upon their actual knowledge of the fraud and their
efforts to further the fraud. Thus, it arguably was error for the district court
to give the deliberate ignorance instruction.
      Even assuming arguendo that this was error, we have held, nevertheless,
that the giving of the instruction is harmless where there is substantial
evidence of actual knowledge. See, e.g., United States v. St. Junius, 739 F.3d
193, 204–05 (5th Cir. 2013) (“Even if the district court errs in its decision to
give the deliberate ignorance instruction, any such error is harmless where
substantial evidence of actual knowledge is presented at trial.” (internal
quotation marks omitted)). That is the situation here. In Mendoza–Medina,
we addressed a similar scenario where we held that there was insufficient
evidence of deliberate ignorance, and therefore the district court’s giving the
deliberate ignorance instruction was in error. 346 F.3d at 134. However,
                                       18
   Case: 13-20115     Document: 00513069425      Page: 19   Date Filed: 06/05/2015



                                  No. 13-20115
because there was ample evidence of actual knowledge of the illegal conduct,
we held that giving the instruction was harmless error. Id. at 135. Similarly,
here, there was testimony that Appellants were actual participants in the
illegal activity. Therefore, the error was harmless.
                                       D.
      Appellants argue that the district court erred when it excluded their
accounting experts’ testimony and thereby kept them from putting on their
theory of the case. A district court’s decision to exclude expert testimony is
reviewed for an abuse of discretion and will not be disturbed unless it is
“manifestly erroneous.” United States v. Wen Chyu Liu, 716 F.3d 159, 167 (5th
Cir. 2013) (internal quotation marks omitted). “Even after finding an abuse of
discretion, [we] will not reverse harmless error.” Id.
      Kuhrt and Lopez proffered accounting experts Richard Jones and Dr.
Bala Dharan, respectively, to testify at trial. The government moved in limine
to exclude four areas of expert testimony: (1) testimony regarding the roles and
responsibilities of Appellants or the roles and responsibilities of people in
comparable positions within the industry; (2) testimony regarding what
Appellants knew, believed, or relied upon, or what someone in Appellants’
positions would have known, believed, or relied upon; (3) testimony on whether
such knowledge, belief, or reliance was reasonable; and (4) testimony that
provided an opinion as to what certain documents show or do not show.
      The district court’s ruling on the motion in limine excluded testimony on
Appellants’   specific   roles,   responsibilities,    knowledge,    beliefs,   or
reasonableness of Appellants’ subjective beliefs. The district court permitted
testimony regarding common practice in the industry and reserved ruling on
testimony regarding a hypothetical person in Appellants’ positions to be
evaluated on a question-by-question basis. However preliminary, Appellants
understood this to be the scope of allowable testimony.
                                       19
    Case: 13-20115       Document: 00513069425          Page: 20     Date Filed: 06/05/2015



                                       No. 13-20115
       Prior to Jones’s testimony at trial, the government objected to Jones’s
testimony on several additional topics.            The district court held a hearing
outside of the presence of the jury on three of these topics: (1) whether the
shareholder loans needed to be disclosed to investors and the extent of Kuhrt’s
duty—under accounting ethics—to disclose them; (2) the timing of the $200
million and $541 million capital contributions; and (3) the appropriateness and
frequency of footnotes in annual reports. 5
       The morning after the hearing, outside the presence of the jury, the
district court made oral rulings on the admissibility of expert testimony on
each of these additional topics. 6         The district court: (1) excluded Jones’s
testimony about whether disclosure of the shareholder loan was required; (2)
permitted Jones’s testimony regarding the timing of the funding of the capital
contributions; (3) permitted Jones’s testimony regarding the frequency of
footnotes in annual reports; and (4) excluded Jones’s testimony regarding
whether the exhibits showed that interest was paid on the $1.7 billion loan. 7
       The district court further excluded testimony regarding “the actual
knowledge or belief of either Defendant” and excluded testimony regarding



       5 The government did not object to Appellants’ experts’ testimony—subject to making
question-by-question objections—regarding: (1) the form of the capital contributions; (2) the
fact that accountants are given real estate values to plug in; (3) the analysis as to what the
“hole” is; (4) the role of an audit and auditor; (5) the “hide the tab” feature on excel
spreadsheets; (6) the use of passwords; and (7) the journal entries concerning cash.
       The court held this hearing regarding Jones, but told Lopez and his counsel that where
the facts were the same, the rulings would be the same for Lopez’s expert, Dharan.

       6  Following the district court’s ruling, Kuhrt’s attorney requested additional time to
decide whether Jones would testify at all. The district court denied the request and Jones
testified within the parameters of the district court’s ruling. The defense properly preserved
error on each of the excluded topics.

       7The government had raised objections to Jones’s testimony on this topic. The district
court considered the issue, but did not hear testimony regarding this topic at the hearing the
previous day.
                                             20
   Case: 13-20115     Document: 00513069425     Page: 21   Date Filed: 06/05/2015



                                 No. 13-20115
whether Appellants’ subjectively held beliefs were reasonable. The district
court stated that it would address questions regarding the knowledge, beliefs,
and reasonableness of those knowledge and beliefs, of a hypothetical person in
Kuhrt’s position on a question-by-question basis. As a result, at trial, Jones
did not testify about whether Kuhrt was responsible for, or required to disclose,
the shareholder loan. Jones did testify that posting capital contributions prior
to their funding was common in the industry. Kuhrt’s counsel did not question
Jones regarding the use of footnotes in annual reports.
      Defendants are generally free to present any expert testimony that
complies with Rule 702. “The Supreme Court in Daubert v. Merrell Dow
Pharmaceuticals, Inc. laid down the analytical framework for determining
whether expert testimony is admissible under Federal Rule of Evidence 702.”
United States v. Tucker, 345 F.3d 320, 327 (5th Cir. 2003) (footnote omitted).
“‘Under Daubert, Rule 702 charges trial courts to act as gate-keepers, making
a preliminary assessment of whether the reasoning or methodology underlying
the testimony is scientifically valid and of whether that reasoning or
methodology properly can be applied to the facts in issue.’”        Id. (quoting
Pipitone v. Biomatrix, Inc., 288 F.2d 239, 243–44 (5th Cir. 2002) (internal
quotation marks omitted)); see also, e.g., United States v. Valencia, 600 F.3d
389, 423–24 (5th Cir. 2010). Daubert “imposes a special obligation upon a trial
judge to ensure that any and all scientific testimony . . . is not only relevant,
but reliable.”   Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999)
(alteration in original) (internal quotation marks omitted).
      The Daubert standard applies “to all species of expert testimony,
whether based on scientific, technical, or other specialized knowledge.”
Tucker, 345 F.3d at 327 (internal quotation marks omitted). “[The] language
[of Rule 702] makes no relevant distinction between ‘scientific’ knowledge and
‘technical’ or ‘other specialized’ knowledge.” Kumho Tire Co. 526 U.S. at 147.
                                       21
    Case: 13-20115     Document: 00513069425     Page: 22   Date Filed: 06/05/2015



                                  No. 13-20115
“Federal Rules 702 and 703 grant expert witnesses testimonial latitude
unavailable to other witnesses on the ‘assumption that the expert’s opinion will
have a reliable basis in the knowledge and experience of his discipline.’” Id. at
148 (quoting Daubert, 509 U.S. at 592).
      To be admissible, expert testimony must be relevant and reliable. Wen
Chyu Liu, 716 F.3d at 167. “The basic standard of relevance . . . is a liberal
one.” Daubert, 509 U.S. at 587. The relevance prong requires the proponent
to demonstrate that the expert’s “reasoning or methodology can be properly
applied to the facts in issue.” Curtis v. M & S Petroleum, Inc., 174 F.3d 661,
668 (5th Cir. 1999). The “‘expert testimony proffered in the case [must be]
sufficiently tied to the facts of the case that it will aid the jury in resolving a
factual dispute.’” Tucker, 345 F.3d at 327 (quoting Daubert, 509 U.S. at 591).
     Federal Rule of Evidence 702 permits opinion testimony from a
     witness qualified as an expert by knowledge, skill, experience,
     training, or education if such testimony will assist the trier of fact
     and (1) the testimony is based on sufficient facts or data, (2) the
     testimony is the product of reliable principles and methods, and (3)
     the expert has reliably applied the principles and methods to the
     facts of the case.
Wen Chyu Liu, 716 F.3d at 167 (internal quotation marks omitted).
      “In a criminal case, an expert witness must not state an opinion about
whether the defendant did or did not have a mental state or condition that
constitutes an element of the crime charged or of a defense. Those matters are
for the trier of fact alone.” Fed. R. Evid. 704(b). Cf. Tucker, 345 F.3d at 330
(holding that “[the defendant’s] efforts to elicit factual testimony [about his
mental state] through his expert were impermissible.”). However, an expert
“opinion is not objectionable just because it embraces an ultimate issue.” Fed.
R. Evid. 704(a). The proponent of the expert testimony has the burden of
establishing its admissibility. Moore v. Ashland Chemical, Inc., 151 F.3d 269,
276 (5th Cir. 1998).

                                        22
    Case: 13-20115    Document: 00513069425      Page: 23    Date Filed: 06/05/2015



                                  No. 13-20115
      The topics for expert testimony at issue in this appeal can be categorized
as: (1) the roles, responsibilities, and reasonable beliefs of persons in a similar
position to Appellants and Appellants themselves; and (2) whether Appellants
had a duty to disclose the fraud under any accounting ethics rules or norms.
Based on our review of the proffered testimony, we conclude that the district
court should have permitted some of the expert testimony on these topics.
Nevertheless, because any error was harmless, we affirm.
      At trial, Kuhrt attempted to elicit specific testimony from Jones
regarding Kuhrt’s role and responsibilities. The government objected and the
district court sustained the government’s objections regarding Kuhrt’s actual
roles and responsibilities for SIB’s annual report.      The district court also
sustained the government’s objection to the question of whether a hypothetical
person could be responsible for the content and accuracy of the annual report
if that person did not have the information that would indicate whether the
report was accurate. The second of these rulings was conceivably in contrast
to the district court’s earlier rulings on the government’s motion in limine.
      Kuhrt argues that Jones’s testimony is the type of “pattern” testimony
traditionally admissible in securities cases, analogizing to United States v.
Russo, 74 F.3d 1383 (2d Cir. 1996). In Russo, the expert was permitted to
testify regarding stock patterns and impacts on the marketplace. Id. at 1389,
1397. Kuhrt argues that Jones should have been permitted to testify regarding
the typical roles and responsibilities of someone in Kuhrt’s position and explain
how responsibilities of different officers exist within large corporations.
      Lopez similarly argues that Dharan’s testimony was “essential to the
jury’s understanding of Lopez’s defense,” because Lopez was not responsible
for the fraud. Lopez states that Dharan reviewed “millions of documents that
pertained . . . [to] Lopez’s role within SFGC . . . [and that] “[a] component of


                                        23
    Case: 13-20115       Document: 00513069425         Page: 24     Date Filed: 06/05/2015



                                      No. 13-20115
[the failure to disclose the shareholder loan] was who had the responsibility for
the content and accuracy of [SIB]’s annual report.” 8
       Even assuming arguendo that Appellants’ experts should have been
permitted to testify regarding the roles and responsibilities of a typical person
in Appellants’ positions, and that excluding this testimony was “manifestly
erroneous,” any error here was harmless. An error is only harmful if it affects
“a substantial right of the complaining party.” Wen Chyu Liu, 716 F.3d at 169.
“When assessing whether an error affected a substantial right of a defendant,
the necessary inquiry is whether the trier of fact would have found the
defendant guilty beyond a reasonable doubt with the additional evidence
inserted.” Id. (internal quotation marks omitted).
       Appellants argue that their experts’ testimony could have definitively
established that Kuhrt “did not know, nor should he have known, of Stanford’s
and Davis’s multi-billion dollar frauds,” and that Lopez “was not responsible
for [SIB]’s financials or the content and accuracy of its annual reports.”
Appellants’ experts, at most, could have testified about what a typical person
in Appellants’ positions would have likely known, based upon common practice
in the industry.      What Appellants actually knew, and whether they were
actually responsible for SIB financials or annual reports, are questions of fact.
Because the government presented ample evidence as to what Appellants
actually did in this case, any error was harmless. The experts could have not
provided any new information on Appellants’ actual roles and responsibilities
within SIB.
       Appellants next argue that their experts would have testified that under
accounting ethics and principles, they did not have a duty to disclose Stanford’s



       8 Lopez did not make an offer of proof regarding what specific testimony he would have
elicited on this point.
                                             24
    Case: 13-20115      Document: 00513069425         Page: 25    Date Filed: 06/05/2015



                                     No. 13-20115
fraud. 9   Lopez argues that the exclusion of this testimony violated his
constitutional right to present a complete defense.              “[A] complete defense
challenge [to excluded evidence] is meritorious when two factors are present:
the excluded evidence is indispensable to the theory of defense; and the district
court fails to provide a rational justification for its exclusion.” United States v.
McGinnis, 201 F. App’x 246, 252 (5th Cir. 2006); accord United States v. Miliet,
804 F.2d 853, 859 (5th Cir. 1986).
       In the district court, both Appellants made an offer of proof on this point.
Kuhrt’s expert would have testified that “if [Kuhrt] advised his superior that
[the shareholder loan] needed to be disclosed and [the supervisor] ma[d]e the
decision not to disclose it, [Kuhrt had] no further duty at that point.” Lopez
specifically stated that he wished to call his expert to “opine on the duty of an
accountant who makes a recommendation about an accounting standard that
is not followed by his superior, the chief financial officer.” Lopez’s expert would
have testified that “there is no duty to go to the police, to the FBI, to the SEC,
to go above the CFO’s head because that is not what is required by the
standards in the accounting profession.” 10
      Lopez cites United v. Cavin, 39 F.3d 1299 (5th Cir. 1994), in support of
this position. In Cavin, we held that the district court committed reversible
error when it excluded expert testimony regarding a lawyer’s ethical
obligations to his client, including duties of loyalty, zealous representation, and
confidentiality. Id. at 1308. We stated that “a lawyer accused of participating
in his client’s fraud is entitled to present evidence of his professional, including



      9  Kuhrt is not a CPA, but offered that his expert would have testified that the same
ethical duties apply to accountants, whether they are CPAs or not.

      10 Jones explained these obligations during the hearing. He stated that some of these
obligations come from the ethical rules of the American Institute of Certified Public
Accountants, but they are not codified in particular accounting standards.
                                            25
    Case: 13-20115       Document: 00513069425    Page: 26   Date Filed: 06/05/2015



                                   No. 13-20115
ethical, responsibilities, and the manner in which they influenced him.
Exclusion of such evidence prevents the lawyer from effectively presenting his
defense.” Id. at 1309 (footnote omitted).
      This case is distinguishable from Cavin because this is not a case about
Appellants’ failure to disclose or blow the whistle on Stanford’s fraud. If
Appellants were being charged because of failures to make accounting
disclosures, because they remained silent, or because they violated accounting
rules or ethics, this proffered expert testimony might be critical.      However,
that is not this case.
      As discussed above, the entire theory of the government’s case was that
Appellants actively participated in the fraud and took affirmative action to
perpetuate and conceal Stanford’s theft. The government presented evidence
that Appellants knew of Stanford’s theft and oversaw the creation of financial
reports that hid that theft. The government also presented evidence that
Appellants designed, orchestrated, and carried out multiple sham transactions
designed to hide Stanford’s theft from investors, regulators, and auditors.
These transactions included two “private equity flips,” false accounting entries
to boost the Bank’s appearance of solvency, and the fraudulent revaluing of the
Antiguan land at more than fifty times its purchase price.
      Regardless of whether Appellants complied with accounting rules and
ethics regarding reporting obligations, there was ample evidence that they
participated directly in the fraud.       Because there was ample evidence
supporting the government’s theory of the case—that Appellants actively
committed criminal fraud—the testimony regarding accounting-related duties
was not indispensable, nor was its exclusion harmful error. See Wen Chyu Liu,
716 F.3d at 169 (“[E]ven if the court erred in excluding the testimony, we will
not vacate a conviction . . . unless the error was harmful, affecting a substantial
right of the complaining party.”).
                                        26
   Case: 13-20115     Document: 00513069425      Page: 27   Date Filed: 06/05/2015



                                  No. 13-20115
                                       E.
      Kuhrt and Lopez challenge both the procedural and substantive
reasonableness of their below-Guidelines 20-year sentences.          “This Court
reviews federal sentences under an abuse-of-discretion standard, ‘[r]egardless
of whether the sentence imposed is inside or outside the Guidelines range.’”
United States v. Fraga, 704 F.3d 432, 437 (5th Cir. 2013) (alteration in original)
(quoting Gall v. United States, 552 U.S. 38, 51 (2007)). “Our inquiry involves
two steps.     First, we must ensure that the district court committed no
significant procedural error.” Id. (internal quotation marks omitted). “Second,
if the district court’s sentencing decision is procedurally sound, we consider
the substantive reasonableness of the sentence imposed under an abuse-of-
discretion standard.” Id. (internal quotation marks omitted). “Our review of
sentencing decisions is limited to determining whether they are reasonable.”
Id. (internal quotation marks omitted).
      Appellants argue that there were several procedural errors in their
sentence calculation.     First, they both dispute the district court’s loss
calculation. The district court applied a 30-level enhancement under United
States Sentencing Guidelines Manual (U.S.S.G.) § 2B1.1(b)(1)(P) for a loss
amount in excess of $400 million, calculating a total loss of just over $2
billion—the amount of money that Stanford had taken from SIB.
      Actual loss is the “reasonably foreseeable pecuniary harm that resulted
from the offense.” United Stated v. Umawa Oke Imo, 739 F.3d 226, 240 (5th
Cir. 2014) (quoting U.S.S.G. § 2B1.1(b)(1) cmt. n.3(A)(i)). The amount of loss
is a factual finding which need only be found by a preponderance of the
evidence and is reviewed for clear error. Simpson, 741 F.3d at 556. The district
court “need only make a reasonable estimate of the loss.” U.S.S.G. § 2B1.1,
cmt. n.3(C).


                                       27
    Case: 13-20115        Document: 00513069425       Page: 28    Date Filed: 06/05/2015



                                     No. 13-20115
      Kuhrt first argues that the loss calculation failed to give credit for $327
million    in   private    equity   “repayments”       that   offset   the    $2   billion
misappropriated by Stanford. However, the trial evidence showed that the
$327 million was not a real repayment and the district court did not err by
failing to give credit for a fictitious repayment. Furthermore, even assuming
arguendo that the district court’s failure to credit this amount was error, such
error was harmless because the total loss amount would still have exceeded
$400 million and, therefore, would still have resulted in a 30-level
enhancement.
      Kuhrt further argues that “it was simply unforeseeable that Davis and
Stanford would parlay the absence of a footnote about the loan into a macro-
level investment fraud.” Similarly, Lopez argues that he was unable to foresee
harm to the victims because factors beyond his control (such as the global
economy and Davis’s independent actions in furtherance of the fraudulent
scheme) contributed to Stanford’s downfall. These foreseeability arguments
fall flat in light of the e-mails and other documents that the government
produced at trial showing that Appellants knew the precise amount of SIB
money that Stanford had taken and how he was using that money. 11
Appellants were not charged with the totality of Stanford’s fraudulent scheme,
but rather only for their participation in the scheme. Because both of them
participated in Stanford’s misappropriation of the $2 billion of SIB money,
Appellants could reasonably foresee the loss of that money.
       Both Kuhrt and Lopez also assert that the district court should have
used their gain as an alternative measure of loss because the loss could not be
determined. See U.S.S.G. § 2B1.1 cmt. n.3(B) (“The court shall use the gain


      11 For instance, in 2003, Kuhrt prepared a spreadsheet showing that Stanford had
taken in excess of $400 million. In July 2003, Kuhrt sent an e-mail indicating he knew that
Stanford had taken almost $20 million from SIB in a single month.
                                            28
    Case: 13-20115     Document: 00513069425     Page: 29   Date Filed: 06/05/2015



                                  No. 13-20115
that resulted from the offense as an alternative measure of loss only if there is
a loss but it reasonably cannot be determined.”). In particular, Lopez argues
that the government’s inability to calculate restitution for individual victims
demonstrates the court’s inability to calculate the total loss that resulted from
the offense. This contention conflates two wholly distinct questions—how
much each individual victim lost for restitution purposes, and how much total
loss resulted from Appellants’ crimes. Difficulty in calculating individual loss
amounts does not automatically signal difficulty in calculating the total loss.
Here, as explained above, the total loss calculation was quite straightforward:
the amount of SIB money that Appellants helped Stanford misappropriate.
      Kuhrt also argues that the district court erred when it applied a two-
level enhancement for perjury under U.S.S.G. § 3C1.1. A perjury enhancement
is appropriate if a defendant gives false testimony at trial “concerning a
material matter with the willful intent to provide false testimony, rather than
as a result of confusion, mistake, or faulty memory.”           United States v.
Dunnigan, 507 U.S. 87, 94 (1993). The district court explicitly adopted the
PSR, which identifies several specific incidents of perjury, including Kuhrt’s
statements that he sent particular spreadsheets via FedEx and that he never
reviewed the IB5s.      Kuhrt provides no rebuttal evidence on these points,
merely asserting that he testified truthfully. The district court did not err in
applying this sentencing enhancement. Furthermore, assuming arguendo that
the district court erred, the error was harmless. As Kuhrt conceded in his
objections to the PSR, removing the perjury enhancement would reduce
Kuhrt’s offense level from 51 to 49, and his sentence would not change. See
U.S.S.G. ch. 5, pt. A, cmt. n.2 (“An offense level of more than 43 is to be treated
as an offense level of 43.”).
      The district court also applied a two-level enhancement for abusing a
“position of trust” to facilitate the crime under U.S.S.G. § 3B1.3. Kuhrt argues
                                        29
   Case: 13-20115     Document: 00513069425      Page: 30   Date Filed: 06/05/2015



                                  No. 13-20115
that the position of trust enhancement was improper because he “had no
discretionary judgment.” The public trust enhancement is warranted “[i]f the
defendant abused a position of public or private trust, or used a special skill in
a manner that significantly facilitated the commission or concealment of the
offense.” U.S.S.G. § 3B1.3; accord United States v. Willett, 751 F.3d 335, 344
(5th Cir. 2014). A “special skill” is defined as a “skill not possessed by members
of the general public and usually requiring substantial education, training or
licensing.” U.S.S.G. § 3B1.3 cmt. n.4. Accounting is specifically listed as an
example. Id. To determine whether a defendant “significantly facilitate[d]”
the commission of an offense, the question is “whether [the defendant’s]
position afforded him an opportunity not enjoyed by the general public.”
United States v. Powers, 168 F.3d 741, 752 (5th Cir. 1999). Kuhrt was one of
the top two accountants in Stanford’s companies and had been working as an
accountant for over a decade. The district court did not err in applying this
sentencing enhancement.
      Kuhrt further argues that he should have received a reduction in his
sentence based upon his mitigating role under U.S.S.G. § 3B1.2(b). To qualify
for a mitigating role reduction, “[i]t is not enough that a defendant does less
than other participants; in order to qualify as a minor participant, a defendant
must have been peripheral to the advancement of the illicit activity.” United
States v. Villanueva, 408 F.3d 193, 204 (5th Cir. 2005) (internal quotation
marks omitted). The district court adopted the PSR’s finding that Kuhrt had
an “average,” rather than a “minor,” role in the scheme. Kuhrt relies on the
fact that he did not receive compensation for his role in the fraud beyond his
salary and bonus, and that much of the fraud was intentionally withheld from
him and Lopez. Neither of these arguments renders him “peripheral” to the
scheme. Whether he was compensated directly for the fraud is not dispositive.
Because much of the fraud—such as the bribery of financial officials—was
                                       30
    Case: 13-20115       Document: 00513069425          Page: 31     Date Filed: 06/05/2015



                                       No. 13-20115
withheld from Kuhrt and Lopez, they were not charged in connection with the
entire fraud. Appellants were only charged and convicted based upon their
participation.
       Finally, Kuhrt and Lopez contend that their 240-month sentences are
substantively unreasonable, particularly in contrast to the 60-month sentence
that Davis received. The district court’s correct application of the Guidelines
yielded an advisory sentence of life imprisonment. Instead, the district court
departed downward and imposed sentences of 240 months. “Appellate review
is highly deferential as the sentencing judge is in a superior position to find
facts and judge their import under § 3553(a) with respect to a particular
defendant.” United States v. Campos–Maldonado, 531 F.3d 337, 339 (5th Cir.
2008).      Furthermore, our “concern about unwarranted disparities is at a
minimum when a sentence is within the Guidelines range.” United States v.
Willingham, 497 F.3d 541, 545 (5th Cir. 2007).
       Appellants make much of the fact that they did not personally profit from
Stanford’s scheme, while Davis, who made millions of dollars throughout the
course of the scheme, received a much shorter sentence. However, Davis
received a lesser sentence in exchange for pleading guilty, accepting
responsibility, and testifying at multiple trials, include Stanford’s trial. We
will not second-guess the district court on these facts. 12



       12 Particularly in complex white collar cases, co-defendants often receive disparate
sentences where one defendant pleads guilty and testifies against the others. Cf. Stephanos
Bibas, White-Collar Plea Bargaining and Sentencing After Booker, 47 Wm. & Mary L. Rev.
721, 732 (2005) (noting that “complex frauds and conspiracies will become substantially
harder to prove [after Booker made the Guidelines advisory] because small fry are less willing
to flip and testify against big fish,” and therefore prosecutors will be incentivized to “offer
even more generous plea bargains to compensate, driving sentences down”). We do not
comment on the wisdom of the plea bargaining process, which often does lead to more lenient
sentences for more culpable defendants who choose to cooperate. This is simply the way that
cases against multiple co-defendants are often prosecuted. See, e.g., United States v. Mills,
555 F. App’x 381, 388 (5th Cir. 2014) (rejecting substantive-reasonableness challenge and
                                              31
    Case: 13-20115      Document: 00513069425          Page: 32   Date Filed: 06/05/2015



                                    No. 13-20115
                                                III.
      For the foregoing reasons, the district court’s judgment and sentence are
AFFIRMED.




noting that the other co-defendants who pleaded guilty and cooperated with the government
received leniency).
                                           32